[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO DISMISS
Motion to dismiss granted. An action to foreclose a mechanic's lien must be commenced within one year after it is perfected, Connecticut General Statutes § 49-39. An action is commenced by service of legal process, a summons and complaint, on the defendant or by giving the process to a sheriff for service within the prescribed time period and having the sheriff serve it within fifteen days. See Connecticut General Statutes § 52-45a and § 52-593a. In this case, the mechanic's lien was perfected on November 24, 1997, but process was not served on the defendants until December 31, 1998.
The plaintiff argues that the action was commenced by the filing of the lis pendens on November 24, 1998, within the one-year time period. However, the is pendens does not commence an action, but merely gives notice to the world that an action affecting the property in question is about to be commenced, Connecticut General Statutes § 52-325. The lis pendens statute specifically states that the "notice shall be of no avail unless service of the process is completed within the time period provided by law." That did not happen in this case. CT Page 14106
Donald W. Celotto Judge Trial Referee